FILED
                             NOT FOR PUBLICATION                            MAR 04 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ELEAZAR REYES-ROJAS,                             No. 14-70123

               Petitioner,                       Agency No. A087-747-633

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Eleazar Reyes-Rojas, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s continuous physical presence determination, Gutierrez v.

Mukasey, 521 F.3d 1114, 1116 (9th Cir. 2008), and review de novo questions of

law, Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

      Substantial evidence supports the agency’s determination that Reyes-Rojas

knowingly and voluntarily accepted administrative voluntary departure in 2008 in

lieu of removal proceedings where he admitted to reviewing and signing the

administrative voluntary departure agreement, Form I-826, and where Reyes-Rojas

did not allege overt misrepresentation or intimidation by immigration officers. See

Gutierrez, 521 F.3d at 1117-18 (requiring some evidence that the alien was

informed of and accepted the terms of the voluntary departure agreement); cf.

Ibarra-Flores v. Gonzales, 439 F.3d 614, 619-20 (9th Cir. 2006) (no substantial

evidence that alien knowingly and voluntarily accepted voluntary departure where

record did not contain Form I-826 and petitioner’s testimony suggested that he

accepted return due to misrepresentations by immigration officers). The agency

therefore properly concluded that, due to this voluntary departure during the

relevant ten-year period, Reyes-Rojas did not meet the continuous physical

presence requirement for cancellation of removal. See 8 U.S.C. § 1229b(b)(1)(A);

Vasquez-Lopez v. Ashcroft, 343 F.3d 961, 974 (9th Cir. 2003) (per curiam).


                                          2                                     14-70123
      Reyes-Rojas’s request for remand to the IJ based on the settlement

agreement in Lopez-Venegas v. Johnson, No. 2:13-cv-03972 (C.D. Cal., filed

March 11, 2015) is denied.

      PETITION FOR REVIEW DENIED.




                                        3                                    14-70123